Citation Nr: 1421219	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Whether the Veteran is legally entitled to nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active duty from July 1961 to July 1963, with 6 months of foreign service in Europe, and subsequent periods of active duty for training in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A review of the Veteran's Virtual VA file reveals records duplicative of those in the paper claims file.  There are no pertinent records in the VBMS file.


FINDING OF FACT

The Veteran's service is during peacetime service.  He does not have active military service during wartime.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-connected pension benefits are not met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3(a)(3) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

Legal Criteria 

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  A Veteran meets the service requirement of wartime service if he or she served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4) (West 2002).  The Vietnam era is defined as the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, in the case of a Veteran who actually served in the Republic of Vietnam during that period.  38 C.F.R. § 3.2(f).  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  Id.

Analysis

The threshold issue to initially address in a pension case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if the Veteran does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue. 

Here, it is not disputed that the Veteran served on active duty from July 1961 to July 1963 with subsequent periods of service in the Army Reserves.  The Veteran's DD Form 214 indicates foreign service in Europe and the Veteran in numerous statements to the Board has conceded that he served in Germany during his period of active duty.  There is, however, no evidence of record to suggest the Veteran actually served in the Republic of Vietnam during that period.  Accordingly, the Veteran did not serve in a recognized period of war during his active duty from July 1961 to July 1963. 

As for his subsequent periods of service in the Reserves, the Veteran is not service-connected for any disease or injury incurred during active duty for training, nor does he allege he sustained an injury or acquired a disease during this period.  Furthermore, there is no evidence of service for a period of at least 90 days in active duty for training.  The active duty for training periods therefore are not "active military service' under the applicable regulation.  38 C.F.R. § 3.6.

The Board acknowledges the Veteran's statements as to his status as a combat Veteran, however, as explained above, the eligibility requirements for nonservice-connected pension benefits hinges on the Veteran's status as a wartime Veteran, as defined by 38 C.F.R. § 3.2, and not whether or not he served in combat.

As the Veteran has no qualifying wartime service in the Vietnam era, he does not meet the threshold eligibility requirement for an award of nonservice-connected pension, and the claim for eligibility entitlement to such benefit must be denied as without legal merit. 


ORDER

The Veteran does not have qualifying service for nonservice connection purposes.  The appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


